The defendant’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 134 (AC 16557), is granted, limited to the following issues:
“1. Whether the rule set forth in State v. McPhail, 213 Conn. 161 (1989), should be overruled and a midline approach should be used to decide whether one has *965been deprived of a fair and valid probable cause hearing?
The Supreme Court docket number is SC 15854.
Pamela S. Nagy, assistant public defender, in support of the petition.
John A. East III, assistant state’s attorney, in opposition.
Decided January 15, 1998
“2. Whether the Appellate Court correctly determined the state’s nondisclosure of exculpatory documents prior to or at the probable cause hearing did not deprive the defendant of a fair trial?”